       Case 4:20-cv-00306-BRW-JTK Document 14 Filed 05/06/20 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION

TANNER JAI CROOK,                                                              PLAINTIFF
ADC #660328

v.                                 4:20CV00306-BRW-JTK

CRAIG, et al.                                                                DEFENDANTS
                                           ORDER

        I have received proposed findings and recommendations from United States Magistrate

Judge Jerome T. Kearney.    There have been no objections. After a review of those proposed

findings and recommendations, I adopt them in their entirety.

        Accordingly, Defendants Kelley, Craig, and Anderson are DISMISSED, for failure to

state a claim.

        IT IS SO ORDERED, this 6th day of May, 2020.

                                            Billy Roy Wilson_________________
                                            UNITED STATES DISTRICT JUDGE




                                               1
